Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 July 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes July 29. 1783.
          
          I have received your kind Letter of the 18 Inst. and thank you for your Advice which I
            shall always follow. I have had a
            Consultation with my Creditors here which has terminated in the most favourable Manner
            possible. Instead of meeting men Angry from disappointment I found myself in the midst
            of compassionate Friends, & they unanimously offered me 2 Years to pay in, by
            quarterly payments of 6 months, the first payment to be at the end of 8 instead of 6
            Months thereby allowing me two months to collect the Sense of my other Creditors. My
            Reputation here has suffered but a momentary Check, for the Accot of my Stoppage &
            the arrangement were know at nearly the same Time, & instead of any Reproaches on my
            Conduct I have had several friendly Visits congratulating me on the general Satisfaction
            my Affair had given on ’Change, & the Esteem I appeard to enjoy among the Merchants
            of this Place.
          My Creditors have unanimously reccommended me to renew my Letters of Sûrseance for a
            Year as soon as possible, and as those I have do not extend further than 6 of
              September they desire me not to wait
            their Expiration. This they wish for as a common Security to prevent anyone from
            obtaining an hypotheque by a Sentence against me, which
            would give such a One a prefference in his Payment. I suppose the same motives which
            induced the Count de Vergennes to favour me on my first Application will be stronger on
            my Second, as it is by desire of my Creditors that I make it. I shall be greatly obliged
            to you if you will apply for me. Billy I doubt not will go to Vesailles & negociate
            the Business for me & a Letter from you expressing that you have such reliance on my
            Veracity as to be able to assure the Count that my Creditors desire it for their own
            Sakes. If it is absolutely necessary I will get them all to sign an Application, but I
            have not time at present, & as it is no new Favour but only a prolongation of one already granted, I have no Doubt of your Success.— What has distressed me more than anything else
            is the Amount I owe Mr Grand. If I had not realy believed I could have gone on I never
            would have engaged him, & indeed but for the Disappointment in receiving a
            considerable Sum I expected I should have made him large Remittances before I thought of
            Stopping. His Son has written to me very
            harshly, more so than the Father would have done; however difficult it is, I do &
            Shall bear all with Patience & Resignation, and I hope from my last Letter to him he
            will not repeat his Reproaches.
          Mr Baches Bill on me is in the hands of Messrs Le Couteulx & Co & is for 25000
              l.t., You can run no Risque in paying this Bill so far as relates to me, for if I owe money to
            Messrs Bache & Shee they have between 4 & 5000 pounds Curny [Currency] of my
            Property in their Hands but instead of my owing them they owe me considerably, and I am
            Surprised they should draw on me; It is true I gave them Liberty to draw for the amount
            of a Cargo of Flour in case they had previously remitted me
            what the owed me: I will not pretend to judge ’till I receive their Accounts.
          The Bills I deposited in your Hands for Messrs Barclay & Moylan will be due 10 of
            next month, care must be taken to receive the amount at the Time otherwise in Case any
            of the Bills Should prove bad the Drawers are not
            answerable if they are over due before demanded. I inclose sufficient Authority for you
            to acquit the Bills Signing par procuration de J. Williams.
            If Mr Barclay does not get the arrests taken off, I should be sorry to have the money lay dead,
            please therefore to get Mr Grand to change it into good Solid Bills at 2 or 3 Usances
            that I may enjoy the Interest. You will please not to dispossess yourself of this money
            or its value, without previously informing me as Mr Barclay owes me about 10,000 Livres
            for my advances for Prisonners which I
            must deduct.
          I beg you will pardon the Trouble I give, & continue to honour me with your
            Affection; You may depend, that in the most trying Circumstances I will never deviate
            from those Principles of Honour & Probity, by which only I can hope to enjoy your
            Friendship.
          I am as ever most dutifully & Affectionately Yours.
          
            Jona Williams J
          
          
            I beg Sir you will use your Influence with Mr Grand to induce him
              to agree with my other Creditors agreeable to my Letter to him of this date. He can
              surely have no Objection to my obtaining an Arrét de
              Surseance for a longer Time as it is for his Interest that I go on, and he being my
              largest Creditor may add a Weight in the Scale in case it should be wanted to succeed
              with Mr de Vergennes.
            Doctor Franklin.
          
        